DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a surgical construct, classified in A61B17/0487.
II. Claims 17-20, drawn to method of tissue repair, classified in A61B17/0487.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus could be used for tightening and securing stack of papers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized 

divergent subject matter;

(b) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Soffen on 08/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0378654 to Lombardo.
Lombardo teaches:
Claim 1:  A surgical construct, comprising: at least one fixation device; at least one flexible strand that forms at least one adjustable loop, the adjustable loop being coupled to the at least one fixation device; and a self-locking mechanism including one or more self-locking splices, one or more finger trap mechanisms, or a combination of one or more self-locking splices and one or more finger trap mechanisms (Fig. 1 reproduced with annotation below).
Claim 2:  Another fixation device coupled to the at least one adjustable loop (Fig. 1 reproduced with annotation below).
Claim 3:  Each fixation device is a button (Fig. 1 below).
Claim 4:  At least one of the buttons is coupled to the adjustable loop remote from the self-locking mechanism (Fig. 1 reproduced with annotation below).
Claim 7:  The flexible strand is a single strand (Fig. 11B below).
Claim 11:  One or more splices that receives one or more segments of the flexible strand for strand management of the construct (adjusting the adjustable loop of the construct) (Fig. 1 below).


    PNG
    media_image1.png
    418
    668
    media_image1.png
    Greyscale

Claim(s) 1, 5, 7, 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0328382 to Stone et al. (Stone).
Stone teaches:
Claim 1:  A surgical construct, comprising: at least one fixation device; at least one flexible strand that forms at least one adjustable loop, the adjustable loop being coupled to the at least one fixation device; and a self-locking mechanism including one or more self-locking splices, one or more finger trap mechanisms, or a combination of one or more self-locking splices and one or more finger trap mechanisms (Fig. 11B reproduced with annotation below).
Claim 5:  The flexible strand forms at least two adjustable loops (Fig. 11B reproduced with annotation below).
Claim 7:  The flexible strand is a single strand (Fig. 11B below).
Claim 11:  One or more splices that receives one or more segments of the flexible strand for strand management of the construct (adjusting the adjustable loop of the construct) (Fig. 11B below).
Claim 13:  A surgical construct, comprising: at least one fixation device (Fig. 11B reproduced with annotation below); at least one flexible strand (Fig. 11B reproduced with annotation below) that forms at least two adjustable loops (Fig. 11B reproduced with annotation below), each adjustable loop being coupled to the at least one fixation device (Fig. 11B reproduced with annotation below); and a self-locking mechanism including one or more self-locking splices (Fig. 11B reproduced with annotation below), one or more finger trap mechanisms, or a combination of one or more self-locking splices and one or more finger trap mechanisms, the self-locking mechanism receiving portions of the at least two adjustable loops (Fig. 11B below).
Claim 14:  The at least one fixation device (Fig. 11B reproduced with annotation below) is a button and is coupled to the at least two adjustable loops (Fig. 11B reproduced with annotation below) remote from the self-locking mechanism (Fig. 11B reproduced with annotation below).
Claim 15:  Another fixation device (Fig. 11B reproduced with annotation below) coupled to the at least two adjustable loops.
Claim 16:  The at least one flexible strand is a single strand (Fig. 11B below).





    PNG
    media_image2.png
    659
    562
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 6, 8-10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6, the prior art fails to disclose that the two adjustable loop interlocked with one another.  Claim 8, the prior art fails to disclose the self-locking mechanism is one of the self-locking splices with one of the finger trap mechanism.  Claim 9, the prior art fails to disclose the self-locking mechanism is one of the finger trap mechanisms and receives two adjustable loops of the flexible strand.  Claim 10, the prior art fails to disclose the self-locking mechanism is first and second finger trap mechanisms that each receive an adjustable loop of the flexible strand.  Claim 12, the prior art fails to disclose another strand of flexible material forming another adjustable loop that coupled to the at least one fixation device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771